DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, and 15 have been amended.
Claims 7 and 9 have been previously canceled.
Claims 1-6, 8, and 10-22 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 10-14, filed 21 October 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (U.S. Pre-Grant Pub. No. 20160328971), in view of Pinel (U.S. Pre-Grant Pub. No. 20190147368), in further view of Pearl (U.S. Patent No. 7956769) and Liu (U.S. Pre-Grant Pub. No. 20180268322).
In regards to claim 1, Nakhjavani teaches A hardware-based parking management system (Nakhjavani: ¶65-69 & Fig. 1) comprising: a non-transitory memory (Nakhjavani: ¶24); and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations (Nakhjavani: ¶24-26).

Although Nakhjavani teaches that the system comprises a plurality of cameras used to collect image data and analyze the data, in relation to reference images, in order to identify parking spaces (Nakhjavani: ¶9, ¶16-18, ¶30, ¶56-57, ¶69, ¶77-78, ¶82, ¶101, & Fig. 7), Nakhjavani does not explicitly state that the plurality of cameras include stationary and mobile cameras and does not explicitly state analyzing camera data in accordance with machine learning models.
However, Pinel teaches a plurality of stationary and mobile cameras (Pinel: ¶14, ¶20, ¶26 disclose a plurality of survey devices, such as a satellite, a spacecraft, a plane, drone, helicopter, balloon, a camera mounted on a street sign, building, antenna, mountain, etc.); obtaining camera data collected by the plurality of stationary and mobile cameras, the camera data identifying one or more parking locations (Pinel: ¶13-14, ¶20-28 disclose obtaining imagery data to identify parking locations); analyzing the camera data in accordance with one or more machine learning models trained to identify a plurality of candidate parking locations on a roadway or within a parking garage and features of the plurality of candidate parking locations (Pinel: ¶16-21, ¶27-31 disclose analyzing the camera data using a trained machine learning model to identify parking locations and features of the parking locations), wherein the features include at least one of cost information and parking hours information of the plurality of candidate parking locations (Pinel: ¶16, ¶25-27, ¶32 disclose that the parking location features include parking space rates and time restrictions), wherein the plurality of candidate parking locations is assigned a classifier based on the features of the plurality of candidate parking locations for each class for which the one or more machine learning models are trained (Pinel: ¶18-21, ¶25-31 disclose distinguishing parking locations based on the camera data analysis using the trained machine learning model).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cameras and machine learning model, as taught by Pinel, into the system and method of Nakhjavani. One of ordinary skill in the art would have been motivated to make this modification in order to “identify parking spaces and group the parking spacing into parking locations” (Pinel: ¶3).

Nakhjavani and Pinel together go on to teach:
obtaining, from a software application executed on a mobile device, a user request to reserve a candidate parking location in the plurality of candidate parking locations, the user request including one or more search request parameters (Nakhjavani: ¶10, ¶13, ¶15, ¶29, ¶53-54, ¶65, ¶74);
determining the candidate parking location based on the features of the plurality of candidate parking locations determined from analyzing the camera data collected by the plurality of stationary and mobile cameras (Pinel: ¶14, ¶16-21, ¶27-31 disclose analyzing the camera data using a trained machine learning model to identify parking locations and features of the parking locations) and the one or more search request parameters (Nakhjavani: ¶17, ¶25, ¶30, ¶53-54, ¶58, ¶103, ¶107).

Additionally, although Nakhjavani teaches that the system is configured to enable the user to reserve a parking space through the smart phone application on their mobile user device (Nakhjavani: ¶20, ¶33-34, ¶61-62, ¶88), Nakhjavani does not explicitly state that the system may identify a parking provider.
However, Pearl teaches identifying a parking provider for the candidate parking location by searching a parking service database, wherein the parking service database includes a plurality of mappings between (1) the plurality of candidate parking locations and (2) a plurality of candidate parking providers (Pearl: Col: 4, Lines 28-53 & Col 5, Lines 4-21 disclose of the repository (i.e., database) that stores the parking space data and that the repository may be cross-referenced in order to match the data); determining a match of the location of the candidate parking location to a first parking provider of the plurality of candidate parking providers based on the search of the location of the candidate parking location against the parking service database (Pearl: Col. 6, Lines 26-49 & Col. 8, Lines 10-21 disclose that the system may use cross-referencing techniques in order to match the parking spaces to the business (i.e., parking provider) and update the business’s parking space repository (i.e., database)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space repository matching, as taught by Pearl, into the method and system of Nakhjavani and Pinel. One of ordinary skill in the art would have been motivated to make this modification in order to “allow businesses to list parking spaces on reservation system” (Pearl: Col: 4, Lines 18-20) and “attract customers and/or price goods and services at a certain level” (Pearl: Col: 1, Lines 15-16).

Furthermore, although Nakhjavani teaches that the system is configured to enable the user to reserve a parking space through the smart phone application on their mobile user device (Nakhjavani: ¶20, ¶33-34, ¶61-62, ¶88), Nakhjavani does not explicitly state that the system may allow the user to make a reservation though the parking providers external system.
However, Liu teaches: selecting, based on the match of the location of the candidate parking location to the first parking provider, an external parking management system among a plurality of external parking management systems that provides a booking service to reserve the candidate parking location (Liu: Figs. 1 and 2A, ¶7, ¶11-12, ¶31-34, ¶84 disclose that the system may allow a parking space requester to connect to a parking space providers external website link in order to book their parking reservation); selecting, from a plurality of booking Application Programming Interfaces (APIs), a booking API that provides a data connection to the selected external parking management system to reserve the candidate parking location based on the user request, wherein the booking API is configured to be executed external to the software application (Liu: Figs. 1 and 2A, ¶7, ¶11-12, ¶31-34, ¶84 disclose that the system may implement Application Programming Interfaces (APIs) in order to facilitate the parking space reservations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reserving the parking location in an external parking management system, as taught by Liu, into the method and system of Nakhjavani, Pinel, and Pearl. One of ordinary skill in the art would have been motivated to make this modification in order to enable users to “connect with the provider” and “request a parking asset” (Liu: ¶34).

Nakhjavani goes on to teach:
responsive to obtaining the user request, enabling a user associated with the user request to reserve the candidate parking location through the software application and the selected booking API executed on the mobile device (Nakhjavani: ¶20, ¶33-34, ¶61-62, ¶88).

In regards to claim 2, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Pinel further teaches wherein the plurality of stationary and mobile cameras include at least one of a mounted camera, a camera installed on a vehicle, a fisheye lens camera, and a raspberry pi camera (Pinel: ¶14, ¶20, ¶26 disclose a plurality of survey devices, such as a satellite, a spacecraft, a plane, drone, helicopter, balloon, a camera mounted on a street sign, building, antenna, mountain, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cameras, as taught by Pinel, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “identify parking spaces and group the parking spacing into parking locations” (Pinel: ¶3).

In regards to claim 3, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Nakhjavani further teaches wherein the camera data includes one of sound data, image data (Nakhjavani: ¶9, ¶16), video data (Nakhjavani: ¶9), text data (Nakhjavani: ¶35, ¶64, ¶108), and color data (Nakhjavani: ¶82).

In regards to claim 4, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Nakhjavani further teaches wherein the plurality of parking space identification features include a color feature, an object size feature, and an object shape feature (Nakhjavani: ¶79 & ¶82).

In regards to claim 5, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Pearl further teaches verifying access for a vehicle associated with the mobile device based on vehicle identifying information including at least one of a vehicle identification number, a license plate number, and vehicle body features (Pearl: Col. 7, Lines 32-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification process, as taught by Pearl, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “validate the use of the parking space by the user” (Pearl: Col. 7, Lines 32-33).

In regards to claim 6, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Nakhjavani further teaches automatically transmitting one or more instructions to direct the mobile device to the candidate parking location based on the reservation (Nakhjavani: ¶20, ¶31-32, ¶60, & ¶86).

In regards to claim 8, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Pinel further teaches wherein the plurality of stationary and mobile cameras are configured to communicate with one or more parking sensors (Pinel: ¶14, ¶20, ¶26 disclose that the survey devices may include hardware such as electromagnet sensors or weight sensors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor configurations, as taught by Pinel, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “identify parking spaces and, in some embodiments, …determine whether an identified parking space is occupied” (Pinel: ¶14).

In regards to claim 10, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 10.

In regards to claim 12, Nakhjavani, Pinel, Pearl, and Liu teach the method of claim 10. Although Nakhjavani discloses that the cameras may read the license plate numbers of the parked vehicles (Nakhjavani: ¶35 & ¶64), Nakhjavani does not explicitly state that the system may use the vehicle identifying information to verify access.
However, Pearl teaches verifying access for a vehicle associated with the mobile device using vehicle identifying information (Pearl: Col. 7, Lines 32-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification process, as taught by Pearl, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “validate the use of the parking space by the user” (Pearl: Col. 7, Lines 32-33).

In regards to claim 13, Nakhjavani, Pinel, Pearl, and Liu teach the method of claim 12. Although Nakhjavani discloses that the cameras may read the license plate numbers of the parked vehicles (Nakhjavani: ¶35 & ¶64), Nakhjavani does not explicitly state that the system may use the vehicle identifying information to verify access.
However, Pearl teaches wherein the vehicle identifying information includes at least one of a vehicle identification number, a license plate number, or vehicle body features (Pearl: Col. 7, Lines 32-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle identifying information, as taught by Pearl, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “validate the use of the parking space by the user” (Pearl: Col. 7, Lines 32-33).

In regards to claim 14, Nakhjavani, Pinel, Pearl, and Liu teach the method of claim 10. Pinel further teaches wherein the reservation that the user is issued is restricted based on searching the candidate parking location against a database of parking restrictions (Pinel: ¶15-16, ¶26 disclose accessing parking space database information to determine parking space restrictions that may apply).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space database information, as taught by Pinel, into the method and system of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “identify parking spaces and group the parking spacing into parking locations” (Pinel: ¶3).

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

Claim(s) 11 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (U.S. Pre-Grant Pub. No. 20160328971), in view of Pinel (U.S. Pre-Grant Pub. No. 20190147368), in further view of Pearl (U.S. Patent No. 7956769), Liu (U.S. Pre-Grant Pub. No. 20180268322), and Muirbrook (U.S. Pre-Grant Pub. No. 20120265585).
In regards to claim 11, Nakhjavani, Pinel, Pearl, and Liu teach the method of claim 10. Although Pearl discloses that a user may scan an RFID identifier in order to reserve a parking space (Pearl: Col 6, Lines 50-67; Col. 10, Lines 34-55), Pearl does not explicitly state transmitting and receiving a confirmation identifier.
However, Muirbrook teaches receiving a confirmation identifier on the mobile device, the confirmation identifier being a code transmittable via short range wireless communication, wherein the short range wireless communication includes at least one of a visual display of a quick response (QR) code, near field communication (NFC), BLUETOOTH, infrared, radio-frequency identification, and Wi-Fi, and wherein the confirmation identifier, when transmitted by the mobile device via the short range wireless communication, causes a secured area of the candidate parking location to become unlocked (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

In regards to claim 16, Nakhjavani, Pinel, Pearl, and Liu teach the computer readable medium of claim 15. Although Pearl discloses that a user may scan an RFID identifier in order to reserve a parking space (Pearl: Col 6, Lines 50-67; Col. 10, Lines 34-55), Pearl does not explicitly state transmitting and receiving a confirmation identifier.
However, Muirbrook teaches receiving a confirmation identifier on the mobile device (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

In regards to claim 17, Nakhjavani, Pinel, Pearl, Liu, and Muirbrook teach the computer readable medium of claim 16. Muirbrook further teaches wherein the confirmation identifier is a code transmittable via short range wireless communication (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

In regards to claim 18, Nakhjavani, Pinel, Pearl, Liu, and Muirbrook teach the computer readable medium of claim 17. Muirbrook further teaches wherein the short range wireless communication includes at least one of a visual display of a quick response (QR) code, near field communication (NFC), BLUETOOTH, infrared, radio-frequency identification, and Wi-Fi (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

In regards to claim 19, Nakhjavani, Pinel, Pearl, Liu, and Muirbrook teach the computer readable medium of claim 16. Muirbrook further teaches wherein the confirmation identifier, when transmitted by the mobile device via short range wireless communication, causes a secured area of the candidate parking location to become unlocked (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

In regards to claim 20, Nakhjavani, Pinel, Pearl, and Liu teach the computer readable medium of claim 15. Nakhjavani further teaches transmitting one or more instructions to the mobile device to direct a vehicle associated with the mobile device autonomously to the candidate parking location (Nakhjavani: ¶20, ¶31-32, ¶60, & ¶86).
Although Pearl discloses that a user may scan an RFID identifier in order to reserve a parking space (Pearl: Col 6, Lines 50-67; Col. 10, Lines 34-55), Pearl does not explicitly state transmitting and receiving a confirmation identifier.
However, Muirbrook teaches the one or more instructions including a confirmation identifier, which, when transmitted by the first wireless device via short range wireless communication, causes a secured area of the candidate parking location to become unlocked (Muirbrook: ¶18-19, ¶28, ¶53, & ¶100-106 disclose that the parking management system may transmit a QR code to the mobile device, via wireless internet, allowing the mobile device to present the QR code and open or unlock a gate or movable physical barrier).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation identifier, as taught by Muirbrook, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “verify that all parked vehicles have paid to park” (Muirbrook: ¶83).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavani (U.S. Pre-Grant Pub. No. 20160328971), in view of Pinel (U.S. Pre-Grant Pub. No. 20190147368), in further view of Pearl (U.S. Patent No. 7956769), Liu (U.S. Pre-Grant Pub. No. 20180268322), and Lynam (U.S. Pre-Grant Pub. No. 20140278839).
In regards to claim 21, Nakhjavani, Pinel, Pearl, and Liu teach the system of claim 1. Although Nakhjavani teaches that the central processor may take the information from the image processor and gather parking fee information on available parking spaces (Nakhjavani: ¶18), the reference does not explicitly state identifying a payment system and transmitting a payment.
However, Lynam teaches identifying a payment system for securing the candidate parking location based on the camera data (Lynam: ¶22, ¶29-30, ¶40 ¶59, ¶68, ¶70 disclose identifying a payment system based on camera data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payment processing, as taught by Lynam, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the operator of a parking lot or garage and/or a municipal agency to reduce, and possibly even eliminate, the use of parking meters to collect parking revenue” (Lynam: ¶22).

In regards to claim 22, Nakhjavani, Pinel, Pearl, Liu, and Lynam teach the system of claim 21. Lynam further teaches in response to determining that an electronic payment is possible to secure the candidate parking location, transmitting payment information to secure the candidate parking location via the identified payment system (Lynam: ¶22, ¶29-30, ¶40 ¶59, ¶68, ¶68-70 disclose identifying a payment system based on camera data and transmitting payment information to the identified payment system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payment processing, as taught by Lynam, into the system and method of Nakhjavani, Pinel, Pearl, and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the operator of a parking lot or garage and/or a municipal agency to reduce, and possibly even eliminate, the use of parking meters to collect parking revenue” (Lynam: ¶22).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628